Citation Nr: 0824169	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for scars, 
residuals of multiple facial lacerations, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied a 
claim for an increased disability rating for service-
connected scars.

In May 2006, a video-conference hearing was held for the 
purpose of presenting oral testimony on the various issues 
listed on the veteran's June 2004 substantive appeal.  
Testimony was received regarding all of the issues, except 
for the increased ratings for scars.  The veteran and his 
representative, however, had ample opportunity to raise this 
issue at the hearing, but did not do so.  Therefore, the 
Board will proceed with a decision on the matter.  

This matter was previously before the Board and remanded in 
September 2006 for further evidentiary development.  The 
requested development has since been completed.


FINDING OF FACT

The multiple scars, residuals of multiple facial lacerations 
manifest (in toto) with two characteristics of disfigurement.  
All of the scars have moderate adherence to the skin 
underlying the tissue and the scar located on the medial 
margin of the right eye has a width of 1cm.  None of the 
scars are painful or tender, unstable.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for scars, residuals of multiple facial lacerations, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7800 
(2007). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for an increased rating, in 
correspondence sent to the veteran in April 2003, March 2006, 
and September 2006.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  In particular, the latter two 
letters provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the VCAA letters do not 
contain the level of specificity set forth in Vazquez-
Flores.  Id.  Nonetheless, the Board concludes that the 
veteran was not prejudiced in this instance, as the letters 
suggested types of evidence, including both medical and lay 
evidence that could support the veteran's claim for increase.  
Moreover, at the September 2006 examination, the veteran 
provided specific information concerning the manifestations 
of his multiple scars.  Additionally, the Board does not view 
the disorders at issue to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  Finally, the September 2003 rating 
decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the May 2004 and March 2008 Statements 
of the Case.  The veteran was made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores. )

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA treatment records, and reports 
from VA examinations.  The veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran's facial scars are evaluated together and 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7800.  The veteran contends that he is 
entitled to an increased rating.

Pursuant to the provisions of Diagnostic Code 7800, a 10 
percent rating is assigned for disfigurement of the head, 
face, or neck with one characteristic of disfigurement.  38 
C.F.R. § 4.118.  A 30 percent rating is warranted when there 
is disfigurement of the head, face or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
A 50 percent rating requires disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 2 features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 4 or 5 characteristics of disfigurement.  
Finally, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of 3 or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with 6 or more characteristics 
of disfigurement will be rated 80 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  

According to Note (1) the eight characteristics of 
disfigurement, for the purposes of evaluation under 38 C.F.R. 
§ 4.118 are: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id.

According to Note (3) several unretouched color photographs 
are to be taken into consideration when evaluating under the 
above-mentioned criteria.  Id.

In addition, a maximum 10 percent rating is warranted either 
for superficial, unstable scars, under Diagnostic Code 7803, 
or for superficial scars, which are painful on examination, 
under Diagnostic Code 7804.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2007).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's facial scars more closely 
approximate the criteria for a 30 percent rating.

A review of the service treatment records shows that the 
veteran was in a motorcycle accident in September 1978, 
during military service.  He was thrown from his motorcycle 
and sustained injuries including, but not limited to, his 
head, face, and right eye.  The accident also caused injury 
to his 3rd and 6th cranial nerves of the right eye, resulting 
in chronic diplopia and slight ptosis of the right eye.

The veteran underwent a VA examination in October 2006; 
however his claims file was not available for review by the 
examining physician.  The veteran was afforded another VA 
examination in January 2007.  His claims file was available 
at this time and was reviewed by the examining physician.  
The veteran reported that he currently noticed tingling 
numbness on the skin of the right side of his chin since the 
accident, which is constant and without any aggravating or 
relieving factors.  He has also noticed drooping of the right 
eyelid.  The veteran indicated that he was unsure if it was 
related to the scar or to the nerve damage from the accident.  
The veteran denied any pain, itching, or skin breakdown at 
the areas of the scars.  He denied any increased in the size 
of change in the color of the scars.  The veteran also denied 
any dryness over the area of the skin over the scars.  He 
indicated that the only cosmetic used on the scar was baby 
oil.  The veteran denied any other complications arising from 
the scars, except for "depression" and "self-
consciousness."  He also reported that neither his 
activities of daily living nor personal hygiene were affected 
by the scars.

Upon objective examination, there were four major scars 
present.  The first was on the forehead.  It was oblique and 
measured 8 cm in length and 0.2 cm in width.  It was 
hyperpigmented.  The second scar was on the medial margin of 
the right eye.  It was circular and measured 1 cm by 1 cm, 
and was hyperpigmented.  The third scar was from the right 
nostril up to the right upper lip, vertical and measured 3 cm 
in length and 0.5 cm in width.  It was slightly irregular 
appearing and hypopigmented.  The fourth and final scar was 
on the right side of the chin.  It was oblique and measured 5 
cm in length by 0.3 cm in width.  This scar was 
hypopigmented.  

For all the scars, there was no evidence of inflammation, 
edema or keloid formation.  There was moderate adherence to 
the underlying tissue and there was minimal loss of tissue in 
the underlying structures.  There was no abnormal texture 
noted and no inflexibility or induration noted in the area of 
the scars.  There was no pain on the scars upon examination.  
The texture was shiny in appearance.  The scars did not 
appear unstable, meaning that there is no frequent loss of 
covering of the skin of the scar from ulceration or skin 
breakdown.  There was no elevation or depression of the 
surface contour of the scar on palpation.  The scars appear 
superficial.  There appeared to be distortion of the symmetry 
of the eyes, which was noted especially when the veteran 
closed his eyes and then tried to open them- at which point 
some drooping or ptosis of the right eyelid was noted.  There 
was also some asymmetry of the eyes noted when the veteran 
was asked to look up to the ceiling, in the form of decreased 
wrinkles being noted on the right side of the forehead 
compared to the left.  Otherwise there was no limitation of 
motion or other limitation of function as a result of the 
scars.

The medical evidence supports a 30 percent rating, and no 
higher, for residuals of the multiple facial lacerations, 
under Diagnostic Code 7800.  

The recent examination shows that the veteran's multiple 
scars, when evaluated together; meet two of the eight 
characteristic of disfigurement in Note 1 to Diagnostic Code 
7800.  Specifically, the examination revealed that all of the 
scars had moderate adherence to the underlying skin.  In 
addition, the scar located on the right medial margin of the 
eye measured greater than 0.6 cm in width at the widest part.  
That particular scar was circular and measured 1 cm in width.  
Thus two of the eight characteristic of disfigurement are 
present, as indicated supra; a 30 percent rating is warranted 
when there is disfigurement of the head, face or neck, with 
two or three characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

The veteran is not entitled to a higher rating under this 
particular code because the residuals of his multiple facial 
lacerations do not manifest with at least four or more 
characteristics of disfigurement.  Moreover, there is no 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips.  While the examiner did note some asymmetry of 
the forehead and eyes, the Board points out that the drooping 
or ptosis of the right eyelid observed is shown by competent 
medical evidence to be the result of the 3rd cranial nerve 
impairment sustained in the accident, which is currently 
service-connected under a separate rating.  (See VA 
examination dated December 1979).  In addition, the asymmetry 
of the forehead, manifested by decreased wrinkles on the 
right side of the forehead compared to the left; was not 
indicated to be of gross severity by the examiner.  There are 
no other objective medical findings which indicate gross 
distortion of the veteran's facial features and the Board's 
observation of the untouched color photographs in the 
veteran's claims file, do not reveal gross distortion or 
asymmetry of the forehead or eyes caused by the scars 
themselves.

The Board has also considered evaluating the veteran's 
service-connected disability under other possibly applicable 
Diagnostic Code found at 38 C.F.R. § 4.118 (containing the 
schedule for rating disorders of the skin), but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The veteran's 
service-connected scars are not located on areas other than 
the face, head or neck so Diagnostic Code 7801 is not for 
application.  There is no objective medical evidence that any 
of the service-connected scars are unstable or painful, as 
such Diagnostic Codes 7803 and 7804 are not for application.  
There also is no objective evidence of record showing that 
the veteran's service-connected facial scars result in any 
limitation of function of an affected body part so as to 
warrant a higher rating under Diagnostic Code 7805.  The 
veteran denied any physiological complications or limited 
function due to the scars.  

In closing, it is noted that the veteran's representative 
recently argued, in his June 2008 brief, that additional 
manifestations of muscle damage, impairment of motor and 
sensory nerve function, and residuals of the plastic implant 
and sutures should be considered.  The Board notes, however, 
that there is no current evidence of any residual muscle 
damage associated with the residuals of the facial 
lacerations.  There is no evidence that the veteran sustained 
chronic impairment from the plastic implant and sutures 
(other than the scars which are already service-connected).  
In addition, the residuals of nerve impairment (right 3rd and 
6th nerve palsy) are already service-connected.  Thus, no 
additional compensation may be awarded for the nerve damage 
under the schedular criteria pertaining to scars, because it 
would result in pyramiding.  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities. 38 C.F.R. § 4.14.

Thus, the Board concludes that the multiple scars, residuals 
of multiple facial lacerations warrant a 30 percent rating, 
but no higher.  Due consideration has been given to Hart v. 
Mansfield, 21 Vet. App. 505 (2007); however a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  

The above determination is based on application of pertinent 
provisions of the VA's schedule for rating disabilities, and 
there is no showing that the service-connected scars reflect 
so exceptional or so unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent on an extraschedular basis.  See 38 C.F.R. § 3.321.  
There is no showing that the scars result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), and they have not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand any of the claims to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b) 
(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

A 30 percent rating, for scars, residuals of multiple facial 
lacerations, is granted subject to regulations governing 
payment of monetary awards.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


